Citation Nr: 0500909	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  94-48 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
November 1952 to November 1954.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1994 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  The case is 
now under the jurisdiction of the Phoenix, Arizona RO.  In a 
September 2001 Board remand (on a separate matter) it was 
requested that the veteran be informed of the Veterans Claims 
Assistance Act of 2000 (VCAA) (as it pertained to the instant 
claim).  This matter was also addressed in a September 2002 
Board remand.  The veteran was notified of the enactment of 
the VCAA by letter of November 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VCAA and implementing regulations apply in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veterans Claims 
provided guidance regarding the notice requirements mandated 
by the VCAA.  The Board finds that all pertinent mandates of 
the VCAA and implementing regulations appear to be met.  

An August 2004 Veterans Health Administration (VHA) medical 
opinion was associated with the record subsequent to the most 
recent, March 2003, supplemental statement of the case 
(SSOC).  The opinion contains pertinent information, but has 
not been reviewed by the RO.  The veteran's representative 
informed the Board that the veteran had not responded to an 
inquiry whether he wished to waive such review, and asked 
that the case be remanded for RO review of the additional 
evidence.  Under Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003) the Board has no recourse but to comply with such 
request.  
Accordingly, the case is REMANDED to the RO for the 
following:

The RO should re-adjudicate the matter on 
appeal (specifically including initial 
consideration of the additional evidence 
received by the Board [VHA medical 
opinion] without a waiver of RO review).  
If the benefit sought on appeal remains 
denied, the RO should issue an 
appropriate SSOC, and give the appellant 
and his representative the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further review, 
if otherwise in order.

The purposes of this remand are to satisfy due process 
considerations and the mandates of the Federal Circuit in 
DAV, supra.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


